Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 7, 9-13, 17 and 18 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Gallo et al. (US 2015/0379853).

Claims 2 and 13, Gallo teaches a computing device and method for translating a building automation event into a mobile notification (abstract, Fig. 1, messaging system 108), comprising: 
a memory (par. 27-28); and
a processor (par. 27-28) configured to execute executable instructions stored in the memory to:
receive a notification of an event having an event type from a building automation system (par. 33-36: the sensor based detection system 102 may transmit that information to the messaging system 108 for appropriate action);

retrieving a message template for the event type from a database that stores different message templates for different event types, the message template including template information that relates to the event type (par. 70-77: Embodiments are thus configured to send messages based on sensor based detection of a variety of materials, conditions, etc.);
mapping the event to the message template for that event type retrieved from the database (par. 70-77: the data store 206 may include templates, which are used for assembling a message (e.g., including formatting a message). In some embodiments, the messaging module 220); and
adding information about the event to the template information that is already included in the message template to produce the mobile notification of the event, 
wherein the information about the event that is added to the template information already in the message template is included in and taken from the notification of the event received from the building automation system and includes data or details about the event, the resulting mobile notification formatted in the self-describing data format (par. 31, 44-45 and 70-77: The metadata keys may be placeholders or variables for sensor metadata within the message and used for 
send the mobile notification of the event out to one or more mobile devices in the self-describing data format (par. 75-76, 85 and 93: sending the message).


Claim 7, Gallo teaches wherein the building automation system comprises a security system, and the event is an security alarm or warning (par. 34-35: intrusion detection, motion detection).

Claim 9, Gallo teaches wherein the processor is configured to:
receive the notification of the event from the building automation system via a network (par. 32: network 104 an internet network);
transmit the mobile notification of the event to one or more of the mobile devices via the network (par. 32 and 102: the messaging module 530 is configured to send the message to a service selected from the group consisting of a database, short message service (SMS), multimedia messaging service (MMS), instant messaging service, and an Extensible Markup Language (XML) based messaging service).

Claim 10, Gallo teaches wherein the network is a cloud computing environment (par. 27: present systems and methods can be implemented as part of a distributed computing environment, a cloud computing environment, a client server environment).



Claims 12, 17 and 21, Gallo teaches wherein the template information of the message template is formatted consistent with the self-describing data format (par. 74-75: consistently describing the nature of the alert).

Claim 18, Gallo teaches a system for translating a building automation event into a mobile notification (abstract, Fig. 1), comprising:
a building automation system (Fig. 1, par. 33-36: The sensor based detection system 102 is configured to receive data and manage sensors 110-120);
a network-based platform remote to the building automation system (Fig. 1: messaging system 108);
wherein the building automation system is configured to:
detect an event having an event type occurring in the building automation system (Fig. 1, par. 33-36: The sensor based detection system 102 is configured to receive data and manage sensors 110-120); 

wherein the network-based platform is configured to:
translate the event into a mobile notification of the event, the mobile notification of the event is formatted in a self-describing data format (par. 40-41: The sensor based detection system 102 may send information to a messaging system 108 based on the determination of an event created from the information collected from the sensors 110-120. The messaging system 108 may include one or more messaging systems or platforms); and 
send the mobile notification of the event out to one or more mobile devices in the self-describing data format (par. 75-76, 85 and 93: sending the message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 14, 15, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallow et al. in view of Logan et al. (US 2016/0036958).

Claims 3, 14 and 21, Gallo does not teach wherein the building automation system comprises a Heating, Ventilation and/or Air-Conditioning (HVAC) system, and the event is an alarm or warning associated with one or more of an equipment, a component, or a device of the HVAC system.
In the field of endeavor, Logan teaches a system for monitoring sound coming from HVAC system generated by internal components, and transmits the detected sound for analysis in determining whether repair or service is necessary (abstract, par. 97-99).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gallo’s system to include monitoring of HVAC system as taught by Logan.  The motivation would be for extending system monitoring capability by enabling further monitoring of other appliances within the premises. 

Claim 4, the combination teaches wherein the HVAC system includes a sensor, a controller and an actuator, and wherein the event is an alarm or warning associated with one or more of the sensor, the controller and the actuator (Logan Fig. 1, par. 40-41, 

Claims 5, 15 and 19, Gallo does not wherein the processor is configured to implement a user adjustment to an operation of the building automation system that is received from one or more of the mobile devices in response to the one or more of the mobile devices receiving the mobile notification of the event (Logan par. 210-213).
In the field of endeavor, Logan teaches a smartphone 12 configured to received notification regarding an appliance functionality, and through an app designed on the smartphone, the user can control various appliances such as changing temperature of an oven or reset the oven timer (par. 210-213). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gallo’s mobile device by including additional functionalities as taught by Logan in order to extend functionality and control of the appliances being monitored. 

Claims 6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallow et al. in view of Logan et al, and further in view of Howard et al. (US 2015/0277753).

Claims 6, 16 and 20, the combination teaches wherein the one or more of the mobile devices each include a graphical user interface (GUI) for displaying the mobile notification of the event to a user and for receiving the user adjustment to the 
The combination does not specifically teach touchscreen graphical user interface (GUI).
In the field of endeavor, Howard teaches a mobile device configured with a touchscreen displaying graphical user interface (abstract, par. 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s display with touchscreen display as taught by Howard would have been a known alternative utilization of different display technology available. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallow et al. in view of Grigoriev (US 2012/0311046).

Claim 8, Gallo does not teach wherein the processor is configured to push the mobile notification of the event out to a plurality of mobile devices, each in the self-describing data format.
Grigoriev teaches a method for routing notification messages to a plurality of different mobile devices (abstract, par. 81).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gallo’s system by including pusihing notification to different mobile devices as taught by Grigoriev in order to enable different type of devices to be able to receive notification messages (Grigoriev par. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.